DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 11, 2021.  Claims 1-16, 18 and 20 are currently pending.

Allowable Subject Matter
Claims 1-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a bearingless angular measurement device as claimed, comprising: an angle scale; a scanning unit; a compensation coupling; and an evaluation electronics; wherein the scanning unit and the angle scale are located at a scanning distance relative to each other and are rotatable relative to each other about an axis; wherein the scanning unit is adapted to generate angle-dependent output signals, more specifically in combination with the evaluation electronics adapted to process the output signals, the angular measurement device adapted to determine the scanning distance based on the output signals; wherein the compensation coupling is attachable to a machine component and is elastically deformable in a direction of the axis, wherein the machine component includes a brake pad of a brake of an electric motor; and wherein an activation state of the brake is ascertainable based on the determined scanning distance and/or a wear state of the brake is determinable based on the determined scanning distance.
Claims 2-16, 18 and 20 are allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed March 11, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878